DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicants response dated 16 February 2021 to the Non-Final Office Action dated 13 November 2020 is acknowledged.  
Amended claims, dated 16 February 2021 have been entered into the record.

Information Disclosure Statement
The IDS dated 16 February 2021 has been received, entered and considered, a copy is included herein.

Status of the Claims
Claims 1-10, 31, 44, 61-64, 78, 88, 98, 114, 127, 140, 156-158, and 164-170 are allowed. 
Claims 11-30, 32-43, 45-60, 65-77, 79-87, 89-97, 99-113, 115-126, 128-139, 141-155 and 159-163 were cancelled by the Applicant.

Examiner’s Response
All of the outstanding objections and rejections are overcome in view of the amended claims and arguments in the response:

Claim Objections
The objections to claims 165 and 170 are overcome in view of Applicant's amendment which corrects an obvious spelling error.

Claim Rejections - 35 USC § 112
Claim 165 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph over indistinct language used to identify diseases.  
Claims 31, 44, 61-64, 78, 98, 114, 127 and 140 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, over recited limitations that were outside the scope of independent claim 1.
The rejections are clearly overcome in view of the amended claims which correct and/or fully address the noted issues.

Claim Rejections - 35 USC § 103
Claims 1-10, 31, 61-64, 78, 88, 98, 114, 127, 140, 156-158, and 164-170 were rejected under 35 U.S.C. 103 as being unpatentable over HAN (US20190308944) and HAN (US20190322655) in view of the teachings of ORME (WO2020069330).
Applicant has provided a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in both of the cited HAN references and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  

Furthermore, Applicant traversed the double patenting rejections, which relied on substantially the same subject matter.  The Examiner notes that even if the HAN references were available as prior art, that the prima facie obviousness of the instant claims over the cited reference combination would not be maintained, for the same reasons that the double patenting rejections have been withdrawn - see below.
The obviousness rejection is therefore overcome for either or both of these reasons.

Double Patenting
Claims 1-8, 31, 61-64, 78, 88, 156-158, 164-165 and 168-170 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,562,865 in view of the teachings of ORME (WO2020069330).
The US 10,562,865 patent issued from the application published as HAN (US 20190308944).

Claims 1, 4-7, 9-10, 98, 114, 127, 140, 156-158, 164-165 and 168-170 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25, 31-32 and 35-37 of copending Application No. 16359985 in view of the teachings of ORME (WO2020069330).
Application No. 16359985 was published as HAN (US20190322655).

Applicant traversed the rejections at pages 17-22 of the response.
The Examiner has reviewed the cited reference claims and the teachings of the ORME reference and has fully considered Applicant’s arguments.  The above double patenting rejections are withdrawn in view of the arguments.  Applicant persuasively argues in particular that the ORME reference, when considered as a whole, does not provide sufficient reasons that would lead one of ordinary skill in the art to modify the reference mono-fluoro alkene compounds to the corresponding di-fluoro variants presently claimed.  The rejections are withdrawn for these reasons.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel substituted 1,2,4-triazol-3-one compounds of formula X having a 3,3-difluoroallylamine bearing group attached to the 1-position nitrogen atom, stereoisomers, salts and compositions thereof, methods of making the compounds and methods of their use which correlate to the demonstrated VAP-1 functional activity of the compounds.
The closest prior art is represented by the cited ORME / HAN references.  The references, and the prior art as a whole, do not reasonably teach or suggest the required 3,3-difluoroallylamine bearing group of the instant compounds.  The prior art teaches that a mono-fluoro substituted allylamine bearing group is preferred in multiple different classes of VAP-1 inhibiting compounds.  The HAN references relate only to such mono-fluoro compounds.  The cited ORME reference, as a whole, teaches preferred use of such a group.  See also for example the WU (WO 2019101086, of record) reference which generically teaches (formula I, page 2) related compounds where the allylamine can have 0-2 halogens attached but all of the provided and tested examples have a single fluorine atom (pages 11-13).  Further, the ORME and WU references differ substantially in structure from the claimed compounds – in particular the instant substituted 1,2,4-triazol-3-one moiety is not disclosed, is in no way suggested, and would be expected to have different physical properties than the examples that are provided.  One of ordinary skill in the art would not reasonably expect that modification of the generically described ORME and WU compounds by including a 1,2,4-triazol-3-one moiety would provide for similarly effective VAP inhibitors.
The instant compounds are demonstrated to have potent and selective inhibitory activity against VAP-1, see pages 247-259 of the specification.
The methods of use recited in the instant claims reasonably correlate with this activity, see for example the reference Salmi (Antioxidants & Redox Signalling 2019, 30, 314-332, of record). Table 1 at page 319 describes known inhibitors of VAP-1, table 2 at pages 320-321 describes effects achieved by modulating VAP-1 activity in in vivo assays. The section on page 326, “VAP-1 as a potential therapeutic target” describes clinical progress with antibodies and small molecules targeting VAP-1. The instant methods can be carried out without the need for an excessive or burdensome amount of experimentation In view of the demonstrated functional activity of the instant compounds and the state of the art of VAP-1 inhibition as a clinical strategy.
The instant claims are allowable for at least these reasons.

Conclusion
	Claims 1-10, 31, 44, 61-64, 78, 88, 98, 114, 127, 140, 156-158, and 164-170 (renumbered claims 1-32) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625